--------------------------------------------------------------------------------


CIGNUS VENTURES INC. Suite 410 – 103 East Holly Street, National Bank Building
Bellingham, WA 98225

June 29, 2009

TO: SMARTLINX VOIP NETWORKS PRIVATE LIMITED,   Attention: Dr. Manohar Loka Reddy
and     Chandra Sekhar Pogula     (collectively, the “Principal Shareholders”)

Dear Sirs:

Re:

Acquisition by Cignus Ventures Inc. (“Cignus”) of
Smartlinx VOIP Networks Private Limited (“Smartlinx”)

The interim agreement confirms that Cignus wishes to acquire Smartlinx. The
purpose of this interim agreement is to set forth basic terms and conditions of
such a transaction, not to cover all of the issues related to the transaction.
Completion of Cignus’ acquisition of Smartlinx is subject to Cignus completing
due diligence of Smartlinx to its satisfaction.

1.

Representations of Smartlinx and the Principal Shareholders. Smartlinx and the
Principal Shareholders have represented to Cignus as follows:

      (a)

Smartlinx is a company incorporated under the laws of India and is in good
standing under the laws of its jurisdiction of incorporation;

      (b)

Smartlinx’s authorized capital consists of 1,500,000 equity shares, with a par
value of Rs 10, of which 10,000 equity shares are issued and outstanding. There
are no other classes of shares or other securities of Smartlinx outstanding and
no person has any option or right to acquire any unissued shares of Smartlinx;

      (c)

The Principal Shareholders hold 10,000 equity shares representing 100% of the
issued and outstanding equity shares of Smartlinx;

      (d)

All shares of Smartlinx issued and outstanding have been duly and properly
issued in compliance with all applicable corporate and securities laws;

      (e)

Smartlinx’s financial statements for the years ended December 31, 2008 and 2007
and the period from January 1, 2009 to May 31, 2009, as set out under Schedule
“A”, present fairly the assets, liabilities (whether accrued, absolute,
contingent or otherwise) and the financial condition of Smartlinx


--------------------------------------------------------------------------------


Cignus Ventures Inc. June 29, 2009  


 

as at the date thereof and there has been no material change in the assets and
liabilities since that date;

        (f)

Smartlinx is engaged in the business of providing Voice-Over Internet Protocol
(“VoIP”) services and live, on-line tutoring services through its “Live Tutor”
website (the “Business”); and

        (g)

Smartlinx owns the technology required for the conduct of the Business,
including the “Smartlinx” and “Live Tutor” websites and all trademarks
associated with the “Live Tutor” brand names as set out in Schedule “B”.


2.

Representations of Cignus. Cignus represents as follows:

      (a)

Cignus is a company incorporated under the laws of Nevada and is in good
standing under the laws of its jurisdiction of incorporation;

      (b)

Cignus is a reporting company under the United States Securities Exchange Act of
1934 (the “Act”) and is in good standing with respect to its filings under the
Act;

      (c)

Cignus’ authorized capital consists of 100,000,000 shares of common stock, with
a par value of $0.001 per share, of which 16,000,000 shares of common stock are
issued and outstanding, and 100,000,000 shares of preferred stock, with a par
value of $0.001 per share, of which none are issued and outstanding;

      (d)

The shares of common stock of Cignus are quoted on the FINRA OTC Bulletin Board;
and

      (e)

There has been no material change in the affairs of Cignus since its most recent
filings in Form 10-K and Form 10-Q under the Act, except as may be disclosed in
any Form 8-K filed under the Act.

      3.

Stock Split. Cignus agrees to complete a 2.7-for-1 forward split of its common
stock (the “Stock Split”). Upon completion of the Stock Split, it is anticipated
Cignus’ authorized capital of common stock will be increased from 100,000,000
shares, with a par value of $0.001 per share, to 270,000,000 shares of common
stock, with a par value of $0.001 per share, and the issued and outstanding
shares of common stock will be correspondingly increased from 16,000,000 shares
to 43,200,000 shares of common stock.

      4.

Purchase of Smartlinx. We have agreed that Cignus will acquire all of the issued
and outstanding shares of Smartlinx (the “Acquisition”). In consideration of
Cignus’ acquisition of Smartlinx, the principal stockholder of Cignus, David K.

2

--------------------------------------------------------------------------------


Cignus Ventures Inc. June 29, 2009  


Ryan, will transfer all of his shares, being 27,000,000 post-split shares
(10,000,000 pre-split shares) of Cignus’ common stock, to the Principal
Shareholders.

      5.

Loan. Cignus agrees to advance $200,000 to Smartlinx upon closing of the
acquisition (the “Loan”). Smartlinx agrees that the Loan will be due on demand.
If the formal agreement is not entered into as contemplated under paragraph 7 of
this Interim Agreement, Smartlinx agrees that the Loan will bear interest at a
rate of 6% per annum.

      6.

Conditions. The obligations of the parties to complete the Acquisition shall be
subject to customary conditions including:

      (a)

All the representatives of the parties shall be true and accurate at closing as
if they were made immediately prior to closing;

      (b)

Smartlinx shall have provided to Cignus prior to or on closing such financial
statements as are required by Article 8.01 of Regulation S-X of the United
States Securities and Exchange Commission in order to permit Cignus to make the
United States Securities and Exchange Commission filings required in respect of
the Acquisition; and

      (c)

Smartlinx shall have provided to Cignus such information as is necessary to
satisfy Cignus and its counsel that the Acquisition may be completed in reliance
of exemptions from applicable federal and state or foreign securities laws.

      7.

Formal Agreement. The parties shall take such steps as may be necessary and use
their best efforts to prepare and execute a formal agreement as soon as
possible, but in any event not later than August 15, 2009. During this period,
the parties will cooperate with each other and provide such documentation or
information as may be necessary to permit the parties to complete reasonable due
diligence with respect to the proposed Acquisition.

      8.

Full Disclosure. Smartlinx shall disclose to Cignus any and all material adverse
conditions or potential adverse conditions currently known about that could
affect the business in a negative matter.

      9.

Exclusivity. In consideration of the undertaking by Cignus of the costs and
expenses in conducting due diligence and continuing negotiations, Smartlinx
agrees that, during the term of this interim agreement, it will not seek or
solicit, or engage anyone to seek or solicit, other suitors for a merger or
purchase of Smartlinx, will not make available to other potential suitors
information concerning itself, and will maintain confidentiality about the
transaction

3

--------------------------------------------------------------------------------


Cignus Ventures Inc. June 29, 2009  


contemplated by this interim agreement, except to the extent the disclosure is
required by applicable law or is made to advisors on a “need to know” basis.

    10.

Counterparts. This interim agreement may be executed in one or more counter-
parts, each of which so executed shall constitute an original and all of which
together shall constitute one and the same interim agreement.

If the foregoing is in accordance with your understanding of the Acquisition,
please sign where indicated below and this will serve as an interim agreement to
govern our relationship pending completion of a formal agreement.

Yours truly,

CIGNUS VENTURES INC.

Per:     /s/ David K. Ryan

            David K. Ryan, 
            President

Agreed and accepted as of the 10th day of July, 2009.

Smartlinx VOIP Networks Private Limited

Per:    /s/ Dr. Manohar Loka Reddy /s/ Chandra Sekhar Pogula         Dr. Manohar
Loka Reddy, Chandra Sekhar Pogula,   Director Director

\4416\12-Acq of Live Tutor\Interim Agreement.v4.doc

4

--------------------------------------------------------------------------------

SCHEDULE “A”


Financial Statements for the years ended December 31, 2008 and 2007
and for the period from January 1, 2009 to May 31, 2009

of

Smartlinx VOIP Networks Private Limited

 

 

1

--------------------------------------------------------------------------------

SMARTLINX VOIPNETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

BALANCE SHEET (FROM JANUARY 2008 TO DEC-2008) - US GAAP

            2008     2007         SCHEDULE     Jan08 to Dec08     Jan07 to Dec07
              Rupees     Rupees   A SOURCE OF FUNDS                    
Shareholder's Funds                     a) Share Capital   1     100000    
100000     a) Share Application Money Account         6087000     0            
            2 Loan Funds                     a) Secured Loans   2     0     0  
  b) Unsecured Loans   3     0     0                               TOTAL    
6187000     100000   B APPLICATION OF FUNDS                                    
    1 Fixed Assets                     a) Gross Block   4     512575     512575
    b) Less: Depreciation         105999     27457     c) Net Block        
406576     485118                         2 Current Asset, Loans and Advances  
                  Cash and Bank Balance   5     283818     267431     Loans &
Advances   6     378729     204289               662547     471720     Less:
Current Liabilities & Provisions                     Current Liabilities   7    
5902     4509894     Provisions   8     14378     55723               20280    
4565617   Net Current Assets         642267     (4093896 )                      
3 a) Miscellaneous Expenditure   9     844420     16920        (to the extent
not written off or adjusted)                     Profit & Loss Account        
4293737     3691858                               TOTAL     6187000     100000  
                     


--------------------------------------------------------------------------------

SMARTLINX VOIPNETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

PROFIT AND LOSS ACCOUNT FOR THE PERIOD FROM JAN-2008 TO DEC-2008 (US GAAP)



2008
Jan08 to Dec08
Rupees
2007
Jan07 to Dec07
Rupees Sales Accounts              Sales & Services   713930   537504          
Indirect Expenses              Advertisement & Publicity Exp 0   207085      
 Audit Fee 11236   0        Bank Charges 1520   1105        Business Promotions
Exp. 0   10000        Bandwidth Expenses 0   124189        Commission on Voip
Resellers 0   83138        Computer Maintenance Exp-A/c 2450   7336      
 Deferred Revenue Exp.Written Off 39940   0        Depreciation 78542   27457  
     Discount - Voip 200   99933        Electrical Maintenance Exp 0   11536    
   FBT Account 11701   1452        General Expencess A/c 110   100      
 Inaguration Expenses 0   58117        Insurance A/c 3503   0        Internet
Expenses A/c 10038   14665        Legal & Professional Charges 15000   44854    
   Local Conveyance Exp 61436   99537        Marketing Expenses 1800   1120    
   Miscellaneous Exp.Written Off 4230   4230        Networking Maintenance
Expenses 11869   28459        P.F.Adminstrative Exp. 5565   8640        Postage
& Courier A/c 1645   391        Professional Tax 2500   5000        Printing &
Stationery 0   62663        Provident Fund 43996   73060        Rates & Taxes
Fee 12475   14168        Salaries 929597   2987741        Staff Recruitment &
Training Exp A/c 0   17500        Staffwelfare Expenses 0   4526      
 Telehpone Expenses 3100.00   22166.00        Telephone Expenses (Cell Phone)
59153.00   71813.00        Travelling Expenses 4203   42521        Voip Talktime
Expense 0         1315809   4134501 Profit & (Loss) A/c -601879 -3596997


--------------------------------------------------------------------------------

SMARTLINX VOIP NETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

SCHEDULES TO THE BALANCE SHEET

                  As at     As at       2008     2007       Rs     Rs   SCHEDULE
- 1             AUTHORIZED CAPITAL:             (15,00,000 Equity shares of Rs.
10/- each)   100000     100000                 SHARE CAPITAL:            
Issued, subscribed and paid-up Capital             (10,000 Equity Shares of Rs.
10/- each)   100000     100000                 SHARE APPLICATION MONEY :        
    Nettlinx Limited   0     0                 SCHEDULE - 2             SECURED
LOANS                 0     0   SCHEDULE - 3             UNSECURED LOANS   0    
0                     0     0                 SCHEDULE - 5             CASH AND
BANK BALANCES             Cash in Hand   125332     100525   Bank balance  
158486     166906       2,83,818     2,67,431                 SCHEDULE - 6      
      LOANS AND ADVANCES             Loans & Advances   132230     124897  
Sundry Debtors   243995.52     79392   Prepaid Insurance   2503     0      
378729     204289                 SCHEDULE - 7             CURRENT LIABILITIES  
          Sundry Creditors & Other payables   57669     1312686   Nettlinx
Limited   4247928     3197208       4305597     4509894   SCHEDULE - 8          
  PROVISIONS   14378     55723                                                  
            0     0                 SCHEDULE - 9             MISC. EXPENSES    
        Deferred Revenue Expenditure                 831730         Preliminary
Expenses                 12690     16920                     844420     16920  


For SMARTLINX VOIP NETWORKS PRIVATE LIMITED             (MANOHAR LOKA REDDY)
(POGULA CHANDRA SEKHAR) Director   Place: Hyderabad   Date :  


--------------------------------------------------------------------------------

SMARTLINX VOIPNETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

BALANCE SHEET (FROM JANUARY 2009 TO MAY 2009) - US GAAP

            2009     2008         SCHEDULE     Jan09 to May 09     Jan08 to
Dec08               Rupees     Rupees   A SOURCE OF FUNDS                   1
Shareholder's Funds                     a) Share Capital   1     100000    
100000     a) Share Application Money Account         7179000     6087000      
                  2 Loan Funds                     a) Secured Loans   2     0  
  0     b) Unsecured Loans   3     0     0                               TOTAL  
  7279000     6187000   B APPLICATION OF FUNDS                                  
      1 Fixed Assets                     a) Gross Block   4     687511    
512575     b) Less: Depreciation         146680     105999     c) Net Block    
    540831     406576                         2 Current Asset, Loans and
Advances                     Cash and Bank Balance   5     220535     283818    
Loans & Advances   6     1863374     378729               2083908     662547  
Less: Current Liabilities & Provisions                     Current Liabilities  
7     721586     5902     Provisions   8     16196     14378              
737782     20280     Net Current Assets         1346126     642267              
          3 a) Miscellaneous Expenditure   9     1248045     844420        (to
the extent not written off or adjusted)                     Profit & Loss
Account         4143998     4293737                               TOTAL    
7279000     6187000                                                            
                                          0     0  


--------------------------------------------------------------------------------

SMARTLINX VOIPNETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

PROFIT AND LOSS ACCOUNT FOR THE PERIOD FROM JAN-2009 TO MAY-2009 (US GAAP)
SEGMENT WISE

   VOIP SERVICES LIVE TUTOR SERVICES  

2009
Jan09 to May 09
Rupees
2009
Jan09 to May 09
Rupees


Sales Accounts                  Sales & Services 1185684 0              
Indirect Expenses                  Advertisement & Publicity Exp 0.00   3062    
       Bank Charges 33388.17                Business Promotions Exp. 0.00  
19000            Computer Maintenance Exp-A/c 0.00   170            Deferred
Revenue Exp.Written Off 93335.00                Depreciation 40681.00          
     General Expencess A/c 850.00   22834            Internet Expenses A/c
1923.00                Legal & Professional Charges 5000.00   35946          
 Local Conveyance Exp 57727.00   1000            Miscellaneous Exp.Written Off
2115.00                Office Maintenance 0.00   10203          
 P.F.Adminstrative Exp. 2359.00                Pooja Expenses 0.00   501        
   Postage & Courier A/c 255.00                Printing & Stationery 0.00  
197109            Provident Fund 11709.35   5879            Rates & Taxes Fee
644.00   9900            Salaries 646263.81   194093            Staffwelfare
Expenses 7001.00   592            Telehpone Expenses 3598.00   9985          
 Telephone Expenses (Cell Phone) 9477.00   16216            Travelling Expenses
19803.00   68620.00            Tutors Fess 0.00   3780.00                    
936129            Deferred Revenue Expenditure Total     598890                
     Deferred Revenue Exp.Written Off     99815                Profit & (Loss)
A/c 249555 -99815 149740


--------------------------------------------------------------------------------

SMARTLINX VOIPNETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

PROFIT AND LOSS ACCOUNT FOR THE PERIOD FROM JAN-2009 TO MAY-2009 (US GAAP)



2009
Jan09 to May 09
Rupees 2008
Jan08 to Dec08
Rupees Sales Accounts              Sales & Services   1185684   713930          
Indirect Expenses              Audit Fee 0.00   11236        Bank Charges
33388.17   1520        Computer Maintenance Exp-A/c 0.00   2450        Deferred
Revenue Exp.Written Off 193150.00   39940        Depreciation 40681.00   78542  
     Discount - Voip 0.00   200        FBT Account 0.00   11701        General
Expencess A/c 850.00   110        Insurance A/c 0.00   3503        Internet
Expenses A/c 1923.00   10038        Legal & Professional Charges 5000.00   15000
       Local Conveyance Exp 57727.00   61436        Marketing Expenses 0.00  
1800        Miscellaneous Exp.Written Off 2115.00   4230        Networking
Maintenance Expenses 0.00   11869        P.F.Adminstrative Exp. 2359.00   5565  
     Postage & Courier A/c 255.00   1645        Professional Tax 0.00   2500    
   Provident Fund 11709.35   43996        Rates & Taxes Fee 644.00   12475      
 Salaries 646263.81   929597        Staffwelfare Expenses 7001.00   0      
 Telehpone Expenses 3598.00   3100.00        Telephone Expenses (Cell Phone)
9477.00   59153.00        Travelling Expenses 19803.00 1035944 4203 1315809    
      Profit & (Loss) A/c   149740   -601879


--------------------------------------------------------------------------------

SMARTLINX VOIP NETWORKS PRIVATE LIMITED
5-9-22, 3rd Floor, My Home Sarovar Plaza, Secretariat Road, Saifabad
Hyderabad - 500 063

SCHEDULES TO THE BALANCE SHEET

                              As at     As at             31st March 2009    
31st March 2008             Rs     Rs   SCHEDULE - 1                  
AUTHORIZED CAPITAL:                   (15,00,000 Equity shares of Rs. 10/- each)
        15000000     100000                       SHARE CAPITAL:                
  Issued, subscribed and paid-up Capital                   (10,000 Equity Shares
of Rs. 10/- each)         100000     100000                       SHARE
APPLICATION MONEY :                   Nettlinx Limited         7179000     0    
                  SCHEDULE - 2                   SECURED LOANS                  
          0     0   SCHEDULE - 3                   UNSECURED LOANS         0    
0                                 0     0                       SCHEDULE - 5    
              CASH AND BANK BALANCES                   Cash in Hand        
120730     125332   Bank balance         99805     158486             2,20,535  
  2,83,818                       SCHEDULE - 6                   LOANS AND
ADVANCES                   Loans & Advances         638564     132230   Sundry
Debtors         1222307     243995.52   Prepaid Insurance         2503     2503
            1863374     378729                       SCHEDULE - 7              
    CURRENT LIABILITIES                   Sundry Creditors & Other payables    
    107153     57669   Sundry debtors Cr balances         0     0   Nettlinx
Limited         614433     4247928             721586     4305597   SCHEDULE - 8
                  PROVISIONS         16196     14378                            
                                                                0     0        
              SCHEDULE - 9                   MISC. EXPENSES                  
Deferred Revenue Expenditure   12690.00               Less: Deferred Revenue
Exp.Written Off   -2115.00     10575.00     831730   Preliminary Expenses  
1430620.00               Less: Written off   -193150.00     1237470.00     12690
                                1248045     844420  


For SMARTLINX VOIP NETWORKS PRIVATE LIMITED             (MANOHAR LOKA REDDY)
(POGULA CHANDRA SEKHAR) Director   Place: Hyderabad   Date :  


--------------------------------------------------------------------------------

SCHEDULE “B”

Trademark Applications of Smartlinx

Trade Mark Application Jurisdiction(s) Application Number Live Tutor India
1745989

 

Websites of Smartlinx

Website Address http://smartlinx.co.in http://bsnl.livetutor.in

1

--------------------------------------------------------------------------------